DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-12, received 12/30/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/032852, filed on 4/28/2016.
Information Disclosure Statement
The information disclosure statement filed 12/30/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed through information referred to therein has not been considered.
Drawings
The drawings were received on 12/30/2019.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive since the claims are drawn to a polarizing plate assembly (product claims) and there are no method claims as described by the original title “METHOD OF MANUFACTURING A POLARIZING PLATE ASSEMBLY”. Therefore the title has been amended to “POLARIZING PLATE ASSEMBLY” to be clearly indicative of the invention to which the claims are directed. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The title of the invention on line 4 of the specification has been changed to:
“Polarizing Plate Assembly”

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

a polarizing layer having a thickness not greater than 20 µm;
a first protective film stacked on one surface of the polarizing layer, with a first adhesive layer formed from an active energy ray curing adhesive interposed therebetween; and
a second protective film stacked on the other surface of the polarizing layer, with a second adhesive layer formed from a water-soluble adhesive interposed therebetween, and
the transparent pressure sensitive adhesive layer being located on a side of the polarizing plate having the first protective film, wherein
a tensile elastic modulus at 80°C of the first protective film or the second protective film is not lower than 1500 MPa and not higher than 10000 MPa,
the polarizing plate has a rectangular shape having a diagonal length of 3 to 32 cm, and
a surface of the second protective film has a root mean square roughness Rms of not greater than 86 nm, the surface being a surface on an opposite side of the polarizing layer, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.

Claims 2-12 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/12/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872